Exhibit 10(a)
EXECUTION COPY
lhgraphic.jpg [lhgraphic.jpg]


June 30, 2020


Mr. Naveen Chopra
c/o last address on file
with the Company
Dear Mr. Chopra:
ViacomCBS Inc. (the “Company”) agrees to employ you, and you accept such
employment, on the terms and conditions set forth in this letter agreement
(“Agreement”). For purposes of this Agreement, “ViacomCBS” shall mean ViacomCBS
Inc. and its subsidiaries.
1.    Contract Period. The term of your employment under this Agreement shall
begin on August 10, 2020 (the “Effective Date”) and, unless terminated earlier
as set forth herein, shall continue through and including August 9, 2023.  The
period from the Effective Date through August 9, 2023 is referred to as the
“Contract Period”, even if your employment terminates earlier for any reason.
2.    Duties. You shall devote your entire business time, attention and energies
to the business of the Company during your employment with the Company. You
shall be Executive Vice President, Chief Financial Officer of the Company, and
you shall perform all duties reasonable and consistent with such office, to
include responsibility for Corporate Development and Strategy, as may be
assigned to you from time to time by the President and Chief Executive Officer,
or other individual designated by the President and Chief Executive Officer.
3.    Compensation.
(a)    Salary.  The Company shall pay you base salary (as may be increased,
“Salary”) at a rate of One Million Four Hundred Thousand Dollars ($1,400,000)
per year for all of your services as an employee. Your Salary shall be subject
to merit reviews, on or about an annual basis, while you are actively employed
during the Contract Period and may at that time, be increased but not decreased.
Your Salary, less deductions and income and payroll tax withholding as may be
required under applicable law, shall be payable in accordance with the Company’s
ordinary payroll policy, but no less frequently than monthly.
(b)    Bonus. You also shall be eligible to earn a bonus (“Bonus”) or a
Pro-Rated Bonus (as defined in paragraph 19(e)(ii)), as applicable, determined
as set forth below and in paragraph 19(e)(ii).
(i)
Your Bonus for each Company fiscal year, regardless of whether such fiscal year
is a 12-month period or a shorter period of time, shall be determined in
accordance with the Company’s annual bonus plan in effect from time to time, as
determine by the Board or a Committee of the Board (the “STIP”).

(ii)
Your target Bonus for each Company fiscal year during the Contract Period shall
be 150% of your Salary (your “Target Bonus”) and shall be adjusted based on the
Company’s performance (the “Company Performance Factor”) and your individual
performance (the “Individual Performance Factor”), in each case as determined by
the Company and as further provided in the STIP. Notwithstanding the foregoing,
your 2020 Bonus will be guaranteed at your






--------------------------------------------------------------------------------




Mr. Naveen Chopra
June 30, 2020
Page 2




Target Bonus, and prorated for time employed during the fiscal year, beginning
with the Effective Date.
(c)    Long-Term Incentive Compensation. During your employment under this
Agreement, you shall be eligible to participate in the Company’s equity
incentive plan in effect from time to time, at a level appropriate to your
position and individual performance as determined by the Board or a committee of
the Board, in its discretion, based on a target value of Three Million Dollars
($3,000,000) per annum. The annual design and actual grant date value of your
award shall be determined and subject to modification (in a manner consistent
with award principles applicable to similarly situated employees of the Company)
by the Board or a committee of the Board.
(d)    Compensation During Short-Term Disability. Your compensation for any
period that you are absent due to a short-term disability (“STD”) and are
receiving compensation under a Company STD plan sponsored or maintained by the
Company shall be determined in accordance with the terms of such STD plan. The
compensation provided to you under the applicable STD plan shall be in lieu of
the Salary provided under this Agreement. Your participation in any other
Company benefit plans or programs during the STD period shall be governed by the
terms of the applicable plan or program documents, award agreements and
certificates.
4.    Benefits. During your employment under this Agreement, you shall be
eligible to participate in any vacation programs, medical and dental plans and
life insurance plans, STD and long-term disability (“LTD”) plans, retirement and
other employee benefit plans the Company may have, establish or maintain from
time to time and for which you qualify pursuant to the terms of the applicable
plan.
5.    Business Expenses. During your employment under this Agreement, the
Company shall reimburse you for such reasonable travel and other expenses,
incurred in the performance of your duties in accordance with the Company’s
policies, as are customarily reimbursed to Company executives at comparable
levels.
6.    Non-Competition and Non-Solicitation.
(a)    Non-Competition.
(i)
Your employment with the Company is on an exclusive and full-time basis, and
while you are employed by the Company, you shall not engage in any other
business activity which is in conflict with your duties and obligations
(including your commitment of time) to the Company. During the Non-Competition
Period, you shall not directly or indirectly engage in or participate as an
owner, partner, holder or beneficiary of stock, stock options or other equity
interest, officer, employee, director, manager, partner or agent of, or
consultant for, any business competitive with any business of ViacomCBS without
the prior written consent of ViacomCBS. This provision shall not limit your
right to own and have options or other rights to purchase not more than one
percent (1%) of any of the debt or equity securities of any business
organization that is then filing reports with the Securities and Exchange
Commission pursuant to Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended, unless such ownership constitutes a significant portion of
your net worth. Nothing in the foregoing shall prevent you from serving on up to
two (2) boards, so long as you comply with the process outlined in and receive
the approvals necessary per the Company’s






--------------------------------------------------------------------------------




Mr. Naveen Chopra
June 30, 2020
Page 3




business code of conduct statement and conflict of interest policy. For the
avoidance of doubt, you will not be given permission to serve on any board where
such service provides a conflict of interest to the Company, including in terms
of time. At all times, your work for the Company must remain your first
professional priority.
(ii)
The “Non-Competition Period” begins on the Effective Date and ends on the last
day of the Contract Period, provided that:

1.
If the Company terminates your employment without Cause or you resign for Good
Reason before the end of the Contract Period, then the Non-Competition Period
shall end on the earlier of (i) the end of the period in which you are receiving
payments pursuant to paragraph 11(b)(i) or (ii) the effective date of your
waiver in writing of any right to receive or continue to receive compensation
and benefits under paragraph 11. You shall be deemed to have irrevocably
provided such waiver if you accept competing employment.

2.
If the Company terminates your employment for Cause or you resign other than for
Good Reason, the Non-Competition Period shall end on the earlier of (i) the last
day of the Contract Period or (ii) eighteen (18) months after such termination
or resignation.

(b)    Non-Solicitation.
(i)
During the Non-Solicitation Period, you shall not directly or indirectly engage
or attempt to engage in any of the following acts:

1.
Employ or solicit the employment of any person who is then, or has been within
six (6) months prior thereto, an employee of ViacomCBS; or

2.
Interfere with, disturb or interrupt the relationships (whether or not such
relationships have been reduced to formal contracts) of ViacomCBS with any
customer, supplier, independent contractor, consultant, joint venture or other
business partner (to the extent each of the limitations in this paragraph
6(b)(i)(2) is permitted by applicable law).






--------------------------------------------------------------------------------




Mr. Naveen Chopra
June 30, 2020
Page 4




(ii)
The “Non-Solicitation Period” begins on the Effective Date and ends on the last
day of the Contract Period, or, if longer, eighteen (18) months after the
Company terminates your employment for Cause or you resign other than for Good
Reason.

(c)    Severability. If any court determines that any portion of this paragraph
6 is invalid or unenforceable, the remainder of this paragraph 6 shall not
thereby be affected and shall be given full effect without regard to the invalid
provisions. If any court construes any of the provisions of this Section 6, or
any part thereof, to be unreasonable because of the duration or scope of such
provision, such court shall have the power to reduce the duration or scope of
such provision and to enforce such provision as so reduced.
7.    Confidentiality and Other Obligations.
(a)    Confidential Information. You shall not use for any purpose or disclose
to any third party any information relating to the Company, the Company’s
clients or other parties with which the Company has a relationship, or that may
provide the Company with a competitive advantage (“Confidential Information”),
other than (i) in the performance of your duties under this Agreement consistent
with the Company’s policies or (ii) as may otherwise be required by law or legal
process; provided, however, that nothing in the foregoing prohibits you from
reporting what you in good faith believe to be violations of federal law to any
governmental agency you in good faith believe to have responsibility for
enforcement of such law or from making any other disclosure that is protected
under the whistleblower protections of federal law. Additionally, you are hereby
notified that the immunity provisions in Section 1833 of title 18 of the United
States Code provide that an individual cannot be held criminally or civilly
liable under any federal or state trade secret law for any disclosure of a trade
secret that is made (x) in confidence to federal, state or local government
officials, either directly or indirectly, or to an attorney, and is solely for
the purpose of reporting or investigating a suspected violation of the law, (y)
under seal in a complaint or other document filed in a lawsuit or other
proceeding, or (z) to your attorney in connection with a lawsuit for retaliation
for reporting a suspected violation of law (and the trade secret may be used in
the court proceedings for such lawsuit) as long as any document containing the
trade secret is filed under seal and the trade secret is not disclosed except
pursuant to court order. Confidential Information shall include, without
limitation, trade secrets; inventions (whether or not patentable); technology
and business processes; business, product or marketing plans; negotiating
strategies; sales and other forecasts; financial information; client lists or
other intellectual property; information relating to compensation and benefits;
public information that becomes proprietary as a result of the Company’s
compilation of that information for use in its business; documents (including
any electronic record, videotapes or audiotapes) and oral communications
incorporating Confidential Information. You shall also comply with any and all
confidentiality obligations of the Company to a third party of which you are
aware, whether arising under a written agreement or otherwise. Information shall
not be deemed Confidential Information if it is or becomes generally available
to the public other than as a result of an unauthorized disclosure or action by
you or at your direction.
(b)    Interviews, Speeches or Writings about the Company. Except in the
performance of your duties under this Agreement consistent with the Company’s
policies, you shall obtain the express authorization of the Company before (i)
giving any speeches or interviews or (ii) preparing or assisting any person or
entity in the preparation of any books, articles, radio broadcasts, electronic
communications, television or motion picture productions or other creations, in
either case concerning the Company or any of its respective businesses,
officers, directors, agents, employees, suppliers or customers.





--------------------------------------------------------------------------------




Mr. Naveen Chopra
June 30, 2020
Page 5




(c)    Non-Disparagement. You shall not, directly or indirectly, in any
communications with any reporter, author, producer or any similar person or
entity, the press or other media, or any customer, client or supplier of the
Company, criticize, ridicule or make any statement which is negative, disparages
or is derogatory of the Company or any of its directors or senior officers.
(d)    Scope and Duration. The provisions of paragraph 7(a) shall be in effect
during the Contract Period and at all times thereafter. The provisions of
paragraphs 7(b) and 7(c) shall be in effect during the Contract Period and for
one (1) year thereafter and such provisions shall apply to all formats and
platforms now known or hereafter developed, whether written, printed, oral or
electronic, including without limitation e-mails, “blogs”, internet sites, chat
or news rooms, podcasts or any online forum.
8.    Company Property.
(a)    Company Ownership.
(i)
The results and proceeds of your services to the Company, whether or not created
during the Contract Period, including, without limitation, any works of
authorship resulting from your services and any works in progress resulting from
such services, shall be works-made-for-hire and the Company shall be deemed the
sole owner throughout the universe of any and all rights of every nature in such
works, with the right to use, license or dispose of the works in perpetuity in
any manner the Company determines in its sole discretion without any further
payment to you, whether such rights and means of use are now known or hereafter
defined or discovered.

(ii)
If, for any reason, any of the results and proceeds of your services to the
Company are not legally deemed a work-made-for-hire and/or there are any rights
in such results and proceeds which do not accrue to the Company under this
paragraph 8(a), then you hereby irrevocably assign any and all of your right,
title and interest thereto, including, without limitation, any and all
copyrights, patents, trade secrets, trademarks and/or other rights of every
nature in the work, and the Company shall have the sole right to use, license or
dispose of the work in perpetuity throughout the universe in any manner the
Company determines in its sole discretion without any further payment to you,
whether such rights and means of use are now known or hereafter defined or
discovered.

(iii)
Upon request by the Company, whether or not during the Contract Period, you
shall do any and all things which the Company may deem useful or desirable to
establish or document the Company’s rights in the results and proceeds of your
services to the Company, including, without limitation, the execution of
appropriate copyright, trademark and/or patent applications, assignments or
similar documents. You hereby irrevocably designate the General Counsel,
Secretary or any Assistant Secretary of the Company as your attorney-in-fact
with the power to take such action and execute such documents on your behalf. To
the extent you have any rights in such results and proceeds that cannot be
assigned as described above, you unconditionally and irrevocably waive the
enforcement of such rights.






--------------------------------------------------------------------------------




Mr. Naveen Chopra
June 30, 2020
Page 6




(iv)
The provisions of this paragraph 8(a) do not limit, restrict, or constitute a
waiver by the Company of any ownership rights to which the Company may be
entitled by operation of law by virtue of being your employer.

(v)
You and the Company acknowledge and understand that the provisions of this
paragraph 8 requiring assignment of inventions to the Company do not apply to
any invention which qualifies fully under the provisions of California Labor
Code Section 2870, to the extent that such provision applies to you. You agree
to advise the Company promptly in writing of any inventions that you believe
meet the criteria in California Labor Code Section 2870.

(b)    Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for you and utilized by you in the course of
your employment with the Company shall remain the exclusive property of the
Company and shall remain in the Company’s exclusive possession at the conclusion
of your employment.
9.    Legal Matters.
(a)    Communication. Except as required by law or legal process or at the
request of the Company, you shall not communicate with anyone (other than your
attorneys who agree to keep such matters confidential), except to the extent
necessary in the performance of your duties under this Agreement in accordance
with the Company’s policies, with respect to the facts or subject matter of any
claim, litigation, regulatory or administrative proceeding directly or
indirectly involving the Company (“Company Legal Matter”) without obtaining the
prior consent of the Company or its counsel; provided, however, that nothing in
the foregoing prohibits you from reporting what you in good faith believe to be
violations of federal law to any governmental agency you in good faith believe
to have responsibility for enforcement of such law or from making any other
disclosure that is protected under the whistleblower protections of federal law.
(b)    Cooperation. You agree to cooperate with the Company and its attorneys in
connection with any Company Legal Matter or Company investigation. Your
cooperation shall include, without limitation, providing assistance to and
meeting with the Company’s counsel, experts or consultants, and providing
truthful testimony in pretrial and trial or hearing proceedings. In the event
that your cooperation is requested after the termination of your employment, the
Company shall (i) seek to minimize interruptions to your schedule to the extent
consistent with its interests in the matter; and (ii) reimburse you for all
reasonable and appropriate out-of-pocket expenses actually incurred by you in
connection with such cooperation upon reasonable substantiation of such
expenses.
(c)    Testimony. Except as required by law or legal process or at the request
of the Company, you shall not testify in any lawsuit or other proceeding which
directly or indirectly involves the Company, or which is reasonably likely to
create the impression that such testimony is endorsed or approved by the
Company.
(d)    Notice to Company. If you are requested or if you receive legal process
requiring you to provide testimony, information or documents (including
electronic documents) in any Company Legal Matter or that otherwise relates,
directly or indirectly, to the Company or any of its officers, directors,
employees or affiliates, you shall give prompt notice of such event to
ViacomCBS’s General Counsel and you shall follow any lawful direction of
ViacomCBS’s General Counsel or his/her designee with respect to your response to
such request or legal process.





--------------------------------------------------------------------------------



Mr. Naveen Chopra
June 30, 2020
Page 7






(e)    Adverse Party. The provisions of this paragraph 9 shall not apply to any
litigation or other proceeding in which you are a party adverse to the Company;
provided, however, that the Company expressly reserves its rights under
paragraph 7 and its attorney-client and other privileges and immunities,
including, without limitation, with respect to its documents and Confidential
Information, except if expressly waived in writing by ViacomCBS’s General
Counsel or his/her designee.
(f)    Duration. The provisions of this paragraph 9 shall apply during the
Contract Period and at all times thereafter, and shall survive the termination
of your employment with the Company, with respect to any Company Legal Matter
arising out of or relating to the business in which you were engaged during your
employment with the Company. As to all other Company Legal Matters, the
provisions of this paragraph 9 shall apply during the Contract Period and for
one year thereafter or, if longer, during the pendency of any Company Legal
Matter which was commenced, or which the Company received notice of, during such
period.
10.    Termination for Cause.
(a)    Termination Payments. The Company may terminate your employment under
this Agreement for Cause and thereafter shall have no further obligations to you
under this Agreement or otherwise, except for any earned but unpaid Salary
through and including the date of termination of employment and any other
amounts or benefits required to be paid or provided by law or under any plan of
the Company (the “Accrued Compensation and Benefits”). Without limiting the
generality of the preceding sentence, upon termination of your employment for
Cause, you shall have no further right to any Bonus or to exercise or redeem any
stock options or other equity compensation.
(b)    Cause Definition. “Cause” shall mean: (i) conduct constituting
embezzlement, material misappropriation or fraud, whether or not related to your
employment with the Company; (ii) conduct constituting a felony, whether or not
related to your employment with the Company; (iii) conduct constituting a
financial crime, material act of dishonesty or material unethical business
conduct, involving the Company; (iv) willful unauthorized disclosure or use of
Confidential Information; (v) the failure to substantially obey a material
lawful directive that is appropriate to your position from a superior in your
reporting line or the Board; (vi) your material breach of any material
obligation under this Agreement; (vii) the failure or refusal to substantially
perform your material obligations under this Agreement (other than any such
failure or refusal resulting from your STD or LTD); (viii) the willful failure
to cooperate with a bona fide internal investigation or an investigation by
regulatory or law enforcement authorities, whether or not related to employment
with the Company, after being instructed by the Company to cooperate; (ix) the
willful destruction of or willful failure to preserve documents or other
material known to be relevant to any investigation referred to in subparagraph
(viii) above; or (x) the willful inducement of others to engage in the conduct
described in subparagraphs (i) – (ix), including, without limitation, with
regard to subparagraph (vi), obligations of others to the Company.
(c)    Notice/Cure. The Company shall give you written notice prior to
terminating your employment for Cause or, if no cure period is applicable,
contemporaneous with termination of your employment for Cause, setting forth in
reasonable detail the nature of any alleged failure, breach or refusal in
reasonable detail and the conduct required to cure such breach, failure or
refusal. Except for a failure, breach or refusal which, by its nature, cannot
reasonably be expected to be cured, you shall have ten (10) business days from
the giving of such notice within which to cure; provided, however, that, if the
Company reasonably expects irreparable injury from a delay of ten (10) business
days, the Company may give you notice of such shorter period within which to
cure as is reasonable under the circumstances, which may include the termination
of your employment without notice and with immediate effect.







--------------------------------------------------------------------------------




Mr. Naveen Chopra
June 30, 2020
Page 8




11.    Resignation for Good Reason and Termination without Cause.
(a)    Resignation for Good Reason.
(i)
You may resign for Good Reason at any time that you are actively employed during
the Contract Period by written notice to the Company no more than thirty (30)
days after the occurrence of the event constituting Good Reason. Such notice
shall state the grounds for such Good Reason resignation and an effective date
no earlier than thirty (30) business days after the date it is given. The
Company shall have thirty (30) business days from the giving of such notice
within which to cure and, in the event of such cure, your notice shall be of no
further force or effect.

(ii)
“Good Reason” shall mean without your consent (other than in connection with the
termination or suspension of your employment or duties for Cause or in
connection with your death or LTD): (i) the assignment to you of duties or
responsibilities substantially inconsistent with your position(s) or duties;
(ii) the material diminution of your duties, responsibilities or authority,
including as the Chief Financial Officer of a publicly traded company; (iii) a
material reduction of your Salary, Target Bonus or target long-term incentive
compensation amount, including a reduction from the levels to which they may be
increased during the Contract Term; or (iv) the material breach by the Company
of any material obligation under this Agreement.

(b)    Termination without Cause. The Company may terminate your employment
under this Agreement without Cause at any time during the Contract Period by
written notice to you.
(c)    Termination Payments/Benefits. In the event that your employment
terminates under paragraph 11(a) or (b), you shall thereafter receive the
compensation and benefits described below and the following shall apply:
(i)
The Company shall continue to pay your Salary (at the rate in effect on the date
of termination) at the same time and in the same manner as if you had not
terminated employment for the longer of one (1) year or until the end of the
Contract Period;

(ii)
You shall be eligible to receive a Bonus or Pro-Rated Bonus, as applicable, for
each Company fiscal year or portion thereof during the Contract Period,
calculated as provided in paragraph 19(e)(iii), provided that the total
severance payment you receive pursuant to paragraphs 11(b)(i) and (ii) shall in
no event exceed two times the sum of your Salary and Target Bonus in the year in
which such termination occurs;

(iii)
Provided you validly elect continuation of your medical and dental coverage
under Section 4980B(f) of the Internal Revenue Code of 1986 (the “Code”)
(relating to coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”)), your coverage and participation under the Company’s medical
and dental benefit plans and programs in which you were participating
immediately prior to your termination of employment pursuant to this paragraph
11, shall continue at no cost to you (except as set forth below) until the
earlier of






--------------------------------------------------------------------------------




Mr. Naveen Chopra
June 30, 2020
Page 9




(i) the end of the Contract Period, but in no event less than one (1) year after
the termination of your employment, or (ii) the date on which you become
eligible for medical and/or dental coverage from another employer; provided,
that, during the period that the Company provides you with this coverage, an
amount equal to the total applicable COBRA cost (or such other amounts as may be
required by law) will be included in your income for tax purposes and the
Company may withhold taxes from your termination payments for this purpose; and
provided, further, that you may elect to continue your medical and dental
coverage under COBRA at your own expense for the balance, if any, of the period
required by law;
(iv)
The Company shall continue to provide you with life insurance coverage, at no
premium cost to you (unless you had no coverage at the time of termination),
until the end of the Contract Period or, if longer, the end of the period in
which you are receiving payments pursuant to paragraph 11(b)(i), in accordance
with the Company’s then-current policy, as may be amended from time to time, and
in the amount then furnished at no cost to other Company executives at
comparable levels. Such coverage shall end in the event you are eligible to
obtain life insurance coverage from another employer;

(v)
With respect to any stock options granted to you under any of the Company’s
long-term incentive plans in effect from time to time:

(x)    all stock options that have not vested as of the termination of your
employment (your “Separation Date”), but that would have vested on or before the
end of the Contract Period, shall become fully vested on the later of your
Separation Date or upon receipt of a Release executed by you, and such stock
options shall remain exercisable for six (6) months after your Separation Date
(or if longer, such period provided under the terms of the applicable long-term
incentive plan), but in no event later than the expiration date of such options;
and
(y)    all outstanding stock options that have vested on or prior to your
Separation Date shall remain exercisable for six (6) months after such date (or
if longer, such period provided under the terms of the applicable long-term
incentive plan), but in no event later than the expiration date of such options.
(vi)
All restricted share units or restricted shares granted to you under any of the
Company’s long-term incentive plans in effect from time to time that have not
vested as of your Separation Date, but that would have vested on or before the
end of the Contract Period, shall become fully vested on the later of your
Separation Date or upon receipt of a Release executed by you. There shall be no
acceleration of the vesting of any equity or long-term incentive awards granted
to you under any of the Company’s long-term plans in effect from time to time,
unless otherwise provided herein or under the terms of the applicable long-term
incentive plan;

(vii)
All performance share units granted to you under any of the Company’s equity
incentive plans as in effect from time to time that have not vested as of your
Separation Date, but that would have vested on or before the end of shall become
fully vested on the later of your Separation Date or upon receipt of a Release






--------------------------------------------------------------------------------




Mr. Naveen Chopra
June 30, 2020
Page 10




executed by you, with all performance goals relating to any performance period
not completed as of the date of your termination of employment deemed achieved
at target levels, and subject to any timing or holding requirements in the
applicable long-term incentive plan or award agreement; and
(vii)
The Company shall pay or continue to provide, as applicable, the Accrued
Compensation and Benefits.

(d)    Release. Your entitlement to the payments and benefits described in this
paragraph 11 is conditioned on your execution and delivery to the Company,
within sixty (60) days after your termination of employment (the “Release
Deadline”), of a release in substantially the form appended hereto as Appendix A
that remains in effect and becomes irrevocable after the expiration of any
statutory period in which you are permitted to revoke a release (the “Release”).
If you fail to execute and deliver the Release by the Release Deadline, or if
you thereafter effectively revoke the Release, the Company shall be under no
obligation to make any further payments or provide any further benefits to you
and any payments and benefits previously provided to you pursuant to this
paragraph 11 shall not have been earned. In such event, you shall promptly repay
the Company any payments made and the Company’s direct cost for any benefits
provided to you pursuant to this paragraph 11. The limitations of this paragraph
shall not apply to the Accrued Compensation and Benefits.
(e)    Offset. The amount of payments provided in paragraph 11 in respect of the
period that begins one (1) year after the termination of your employment shall
be reduced by any compensation for services earned by you (including as an
independent consultant or independent contractor) from any source in respect of
the period that begins one (1) year after the termination of your employment and
ends when the Company is no longer required to make payments pursuant to
paragraph 11 (the “Offset Period”), including, without limitation, salary,
sign-on or annual bonus, consulting fees, commission payments and any amounts
the payment of which is deferred at your election, or with your consent, until
after the expiration of the Offset Period; provided that, if the Company in its
reasonable discretion determines that any grant of long-term compensation is
made in substitution of the aforementioned payments, such payments shall be
further reduced by the value on the date of grant, as reasonably determined by
the Company, of such long-term compensation you receive. You agree to promptly
notify the Company of any arrangements during the Offset Period in which you
earn compensation for services and to cooperate fully with the Company in
determining the amount of any such reduction.
12.    Resignation in Breach of the Agreement. If you resign other than for Good
Reason prior to the expiration of the Contract Period, such resignation is a
material breach of this Agreement and, without limitation of other rights or
remedies available to the Company, the Company shall have no further obligations
to you under this Agreement or otherwise, except to make termination payments
provided in paragraph 10(a).
13.    Termination Due to Death.
(a)    Death While Employed. In the event of your death prior to the end of the
Contract Period while actively employed with the Company, this Agreement shall
automatically terminate. Thereafter, your designated beneficiary (or, if there
is no such beneficiary, your estate) shall receive (i) any Accrued Compensation
and Benefits as of the date of your death and (ii) for the year in which death
occurs, any Bonus or Pro-Rated Bonus, as applicable, which you would have been
eligible to receive, calculated in accordance with paragraph 19(e)(iii). In no
event shall a distribution be made pursuant to clause (i) in the preceding
sentence later than the 60th day following your death and a distribution
pursuant to clause (ii) in





--------------------------------------------------------------------------------




Mr. Naveen Chopra
June 30, 2020
Page 11




the preceding sentence shall be made at the same time and in the same manner as
if you were still actively employed with the Company.
(b)    Death After the End of Employment. In the event of your death while you
are entitled to receive compensation or benefits under paragraphs 11 or 15, in
lieu of such payments your designated beneficiary (or, if there is no such
beneficiary, your estate) shall receive, to the extent not previously paid to
you, (i) continuation of Salary pursuant to the applicable paragraph through the
date of death; (ii) if you were entitled to receive compensation or benefits
under paragraph 11, for the year in which death occurs, any Bonus or Pro-Rated
Bonus, as applicable, for the year in which death occurs, payable under such
paragraph, calculated in accordance with paragraph 19(e)(iii); and (iii) any
Accrued Compensation and Benefits. In no event shall a distribution be made
pursuant to clauses (i) and (iii) in the preceding sentence later than the 60th
day following your death and a distribution pursuant to clause (ii) in the
preceding sentence shall be made at the same time and in the same manner as if
you were still actively employed with the Company.
14.    Long-Term Disability. In the event you are absent due to a LTD and you
are receiving compensation under a the Company LTD plan, then, effective on the
date you begin receiving compensation under such plan, (i) this Agreement shall
terminate without any further action required by the Company, (ii) you shall be
considered an “at-will” employee of the Company, and (iii) you shall have no
guarantee of specific future employment nor continuing employment generally when
your receipt of compensation under a the Company LTD plan ends, except as
required by applicable law . In the event of such termination of this Agreement,
you shall receive (i) any Accrued Compensation and Benefits and (ii) for the
year in which such termination occurs, any Bonus or Pro-Rated Bonus, as
applicable, which you would have been entitled to receive, calculated in
accordance with paragraph 19(e)(iii). Except as set forth in the previous
sentence, the compensation provided to you under the applicable LTD plan shall
be in lieu of any compensation from the Company (including, but not limited to,
the Salary provided under this Agreement or otherwise). Your participation in
any other the Company benefit plans or programs shall be governed by the terms
of the applicable plan or program documents, award agreements and certificates.
15.    Non-Renewal. If the Company does not extend or renew this Agreement at
the end of the Contract Period and you have not entered into a new contractual
relationship with the Company, your continuing employment, if any, with the
Company shall be “at-will” and may be terminated at any time by either party. If
the Company terminates your employment during the one (1) year period commencing
with the last day of the Contract Period while you are an employee at-will, the
Company shall continue to pay your Salary (at the rate in effect on the date of
termination) at the same time and in the same manner as if you had not
terminated employment for the balance, if any, of such one (1) year period;
provided, however, that (i) you shall not be entitled to such Salary
continuation if the Company terminates your employment for reasons constituting
Cause and (ii) any such Salary continuation shall be subject to offset as set
forth in Section 11(d) above, without giving effect to the one (1) year period
referenced therein.
16.    Severance Plan Adjustment. In the event that your employment with the
Company terminates pursuant to paragraph 11 or 15, and, at the time of your
termination of employment there is in effect a the Company severance plan (a
“Severance Plan”) for which you are eligible to participate or would have been
eligible to participate but for your having entered into this Agreement or being
a Specified Employee and which provides for severance compensation that is
greater than the amounts to which you are entitled under paragraphs 11(b)(i) and
11(b)(ii) or paragraph 15, then the amounts of your severance compensation under
this Agreement shall automatically be adjusted to equal those that would have
been provided to you under the Severance Plan. For the avoidance of doubt, any
payment entitlement pursuant to this paragraph 16 is in lieu of, and not in
addition to, any severance compensation





--------------------------------------------------------------------------------




Mr. Naveen Chopra
June 30, 2020
Page 12




to which you may otherwise be entitled under this Agreement. Notwithstanding any
adjustment to the amount of your entitlements pursuant to this paragraph 16, all
other provisions of this Agreement shall remain in effect, including, without
limitation, paragraphs 6, 7, 8 and 9.
17.    Further Events on Termination of Employment.
(a)    Termination of Benefits. Except as otherwise expressly provided in this
Agreement, your participation in all the Company benefit plans and programs
(including, without limitation, medical and dental coverage, life insurance
coverage, vacation accrual, all retirement and the related excess plans, STD and
LTD plans and accidental death and dismemberment and business travel and
accident insurance and your rights with respect to any outstanding equity
compensation awards) shall be governed by the terms of the applicable plan and
program documents, award agreements and certificates.
(b)    Resignation from Official Positions. If your employment with the Company
terminates for any reason, you shall be deemed to have resigned at that time
from any and all officer or director positions that you may have held with the
Company and all board seats or other positions in other entities to which you
have been designated by the Company or which you have held on behalf of the
Company. If, for any reason, this paragraph 17(b) is deemed insufficient to
effectuate such resignation, you hereby authorize the Secretary and any
Assistant Secretary of the Company to execute any documents or instruments which
the Company may deem necessary or desirable to effectuate such resignation or
resignations, and to act as your attorney-in fact.
18.    Survival; Remedies.
(a)    Survival. Your obligations under paragraphs 6, 7, 8 and 9 shall remain in
full force and effect for the entire period provided therein notwithstanding the
termination of your employment for any reason or the expiration of the Contract
Period.
(b)    Modification of Terms. You and the Company acknowledge and agree that the
restrictions and remedies contained in paragraphs 6, 7, 8 and 9 are reasonable
and that it is your intention and the intention of the Company that such
restrictions and remedies shall be enforceable to the fullest extent permissible
by law. If a court of competent jurisdiction shall find that any such
restriction or remedy is unenforceable, but would be enforceable if some part
were deleted or modified, then such restriction or remedy shall apply with the
deletion or modification necessary to make it enforceable and shall in no way
affect any other provision of this Agreement or the validity or enforceability
of this Agreement.
(c)    Injunctive Relief. The Company has entered into this Agreement in order
to obtain the benefit of your unique skills, talent, and experience. You
acknowledge and agree that any violation of paragraphs 6, 7, 8 and 9 shall
result in irreparable damage to the Company, and, accordingly, the Company may
obtain injunctive and other equitable relief for any breach or threatened breach
of such paragraphs, in addition to any other remedies available to the Company.
To the extent permitted by applicable law, you hereby waive any right to the
posting of a bond in connection with any injunction or other equitable relief
sought by the Company and you agree not to seek such relief in your opposition
to any application for relief the Company shall make.
(d)    Other Remedies. In the event that you materially violate the provisions
of paragraphs 6, 7, 8 or 9 at any time during the Non-Competition Period or any
period in which the Company is making payments to you pursuant to this
Agreement, (i) any outstanding stock options or other undistributed equity
awards granted to you by the Company shall immediately be forfeited, whether
vested or unvested;





--------------------------------------------------------------------------------




Mr. Naveen Chopra
June 30, 2020
Page 13




and (ii) the Company’s obligation to make any further payments or to provide
benefits (other than Accrued Compensation and Benefits) to you pursuant to this
Agreement shall terminate. The Company shall give you written notice prior to
commencing any remedy under this paragraph 18(d) or, if no cure period is
applicable, contemporaneous with such commencement, setting forth the nature of
any alleged violation in reasonable detail and the conduct required to cure such
violation. Except for a violation which, by its nature, cannot reasonably be
expected to be cured, you shall have ten (10) business days from the giving of
such notice within which to cure; provided, however, that, if the Company
reasonably expects irreparable injury from a delay of ten (10) business days,
the Company may give you notice of such shorter period within which to cure as
is reasonable under the circumstances, which may include commencement of a
remedy without notice and with immediate effect. The remedies under this
paragraph 18 are in addition to any other remedies the Company may have against
you, including under this Agreement or any other agreement, under any equity or
other incentive or compensation plan or under applicable law.
19.    General Provisions.
(a)    Deductions and Withholdings. In the event of the termination of your
employment for any reason, the Company reserves the right, to the extent
permitted by law and in addition to any other remedy the Company may have, to
deduct from any monies that are otherwise payable to you, and that do not
constitute deferred compensation within the meaning of Section 409A of the Code,
the regulations promulgated thereunder or any related guidance issued by the
U.S. Treasury Department (“Section 409A”) all monies and the replacement value
of any property you may owe to the Company at the time of or subsequent to the
termination of your employment with the Company. The Company shall not make any
such deduction from any amount that constitutes deferred compensation for
purposes of Section 409A. To the extent any law requires an employee’s consent
to the offset provided in this paragraph and permits such consent to be obtained
in advance, this Agreement shall be deemed to provide the required consent.
Except as otherwise expressly provided in this Agreement or in any Company
benefit plan, all amounts payable under this Agreement shall be paid in
accordance with the Company’s ordinary payroll practices less deductions and
income and payroll tax withholding as may be required under applicable law. Any
property (including shares of Class B Common Stock), benefits and perquisites
provided to you under this Agreement, including, without limitation, COBRA
payments made on your behalf, shall be taxable to you as provided by law.
(b)    Cash and Equity Awards Modifications. Notwithstanding any other
provisions of this Agreement to the contrary, the Company reserves the right to
modify or amend unilaterally the terms and conditions of your cash compensation,
stock option awards or other equity awards, without first asking your consent,
to the extent that the Company considers such modification or amendment
necessary or advisable to comply with any law, regulation, ruling, judicial
decision, accounting standard, regulatory guidance or other legal requirement
(the “Legal Requirement”) applicable to such cash compensation, stock option
awards or other equity awards, provided that, except where necessary to comply
with law, such amendment does not have a material adverse effect on the value of
such compensation award to you. In addition, the Company may, without your
consent, amend or modify your cash compensation, stock option awards or other
equity awards in any manner that the Company considers necessary or advisable to
ensure that such cash compensation, stock option awards or other equity awards
are not subject to United States federal income tax, state or local income tax
or any equivalent taxes in territories outside the United States prior to
payment, exercise, vesting or settlement, as applicable, or any tax, interest or
penalties pursuant to Section 409A.
(c)     Section 409A Provisions.





--------------------------------------------------------------------------------




Mr. Naveen Chopra
June 30, 2020
Page 14




(i)
The Company may, without your consent, amend any provision of this Agreement to
the extent that, in the reasonable judgment of the Company, such amendment is
necessary or advisable to avoid the imposition on you of any tax, interest or
penalties pursuant to Section 409A or otherwise to make this Agreement
enforceable. Any such amendment shall maintain, to the maximum extent
practicable, the original intent and economic benefit to you of the applicable
provision.

(ii)
It is the intention and understanding of the parties that all amounts and
benefits to which you become entitled under this Agreement will be paid or
provided to you pursuant to a fixed schedule within the meaning of Section 409A.
Notwithstanding such intention and understanding, in the event that you are a
specified employee as determined by the Company (a “Specified Employee”) at the
time of your Separation from Service (as defined below), then to the extent that
any amount or benefit owed to you under this Agreement (x) constitutes an amount
of deferred compensation for purposes of Section 409A and (y) is considered for
purposes of Section 409A to be owed to you by virtue of your Separation from
Service, then such amount or benefit shall not be paid or provided during the
six (6) month period following the date of your Separation from Service and
instead shall be paid or provided on the first day of the seventh month
following your date of Separation from Service; provided, however, that such
delay shall apply only to the extent that such payments and benefits, in the
aggregate, exceed the lesser of an amount equal to (x) two (2) times your
annualized compensation (as determined under the Code Section 409A regulations)
and (y) two (2) times the applicable Code Section 401(a)(17) annual compensation
limit for the year in which your termination occurs; provided, further, that any
payments made during such six (6) month period shall first be made to cover all
costs relating to medical, dental and life insurance coverage to which you are
entitled under this Agreement and thereafter shall be made in respect of other
amounts or benefits owed to you.

(iii)
As used herein, “Separation from Service” shall mean either (i) the termination
of your employment with the Company and its affiliates, provided that such
termination of employment meets the requirements of a separation of service
determined using the default provisions set forth in Treasury Regulation
§1.409A-(1)(h) or the successor provision thereto or (ii) such other date that
constitutes a separation from service with the Company and its affiliates
meeting the requirements of the default provisions set forth in Treasury
Regulation §1.409A-(1)(h) or the successor provision thereto. For purposes of
this definition, "affiliate" means any corporation that is in the same
controlled group of corporations (within the meaning of Code Section 414(b)) as
the Company and any trade or business that is under common control with the
Company (within the meaning of Code Section 414(c)), determined in accordance
with the default provision set forth in Treasury Regulation §1.409A-(1)(h)(3).

(iv)
If under any provision of this Agreement you become entitled to be paid Salary
continuation, then each payment of Salary during the relevant continuation
period shall be considered, and is hereby designated as, a separate payment for
purposes of Section 409A (and consequently your entitlement to such Salary






--------------------------------------------------------------------------------




Mr. Naveen Chopra
June 30, 2020
Page 15




continuation shall not be considered an entitlement to a single payment of the
aggregate amount to be paid during the relevant continuation period).
(d)    No Duplicative Payments. The payments and benefits provided in this
Agreement in respect to the termination of employment and non-renewal of this
Agreement are in lieu of any other salary, bonus or benefits payable by the
Company, including, without limitation, any severance or income continuation or
protection under any the Company plan that may now or hereafter exist. All such
payments and benefits shall constitute liquidated damages, paid in full and
final settlement of all obligations of the Company to you under this Agreement.
(e)    Payment of Bonus Compensation.
(i)
The Bonus for any Company fiscal year under this Agreement shall be paid by
March 15th of the following year.

(ii)
Except as otherwise expressly provided in this Agreement, your Bonus shall be
prorated (x) to apply only to that part of the Company’s fiscal year which falls
within the Contract Period and (y) to the extent the Company's fiscal year is
less than a 12-month fiscal year (a “Pro-Rated Bonus”). Following expiration of
the Contract Period, you shall receive a Pro-Rated Bonus for the period of the
Company’s fiscal year which falls within the Contract Period only (x) in the
event that the Company terminates your employment without Cause prior to the
date on which employees of the Company become entitled to Bonus under the STIP,
(y) as provided in paragraph 11(b)(ii) or (z) as provided in the STIP.

(iii)
Any Bonus or Pro-Rated Bonus payable pursuant to paragraphs 11, 13 or 14 shall
be paid at the lesser of (x) your Target Bonus amount or (y) your Target Bonus
amount, adjusted based on the Company Performance Factor for the relevant year.

(f)    Parachute Payment Adjustments. Notwithstanding anything herein to the
contrary, in the event that you receive any payments or distributions, whether
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, that constitute “parachute payments” within the meaning of
Section 280G of the Code, and the net after-tax amount of the parachute payment
is less than the net after-tax amount if the aggregate payment to be made to you
were three times your “base amount” (as defined in Section 280G(b)(3) of the
Code) less $1.00, then the aggregate of the amounts constituting the parachute
payment shall be reduced to an amount that shall equal three times your base
amount, less $1.00. The determinations to be made with respect to this paragraph
19(f) shall be made by a certified public accounting firm designated by the
Company and reasonably acceptable to you.
(g)    Adjustments to Bonuses and Long-Term Incentive Compensation.
Notwithstanding anything herein to the contrary, the Company shall be entitled
to adjust the amount of any Bonus or any award of long-term incentive
compensation if the financial statements of ViacomCBS or the business unit on
which the calculation or determination of the Bonus or award of long-term
incentive compensation were based are subsequently restated and, in the judgment
of ViacomCBS, the financial statements as so restated would have resulted in a
smaller Bonus or long-term incentive compensation award if such information had
been known at the time the Bonus or award had originally been calculated or
determined. In addition, in the event of such a restatement: (i) the Company may
require you, and you agree, to repay to the Company the amount by which the
Bonus as originally calculated or determined exceeds the Bonus as adjusted
pursuant to the preceding sentence; and (ii) the Company may cancel, without any
payment





--------------------------------------------------------------------------------




Mr. Naveen Chopra
June 30, 2020
Page 16




therefor, the portion of any award of long-term incentive compensation that
exceeds the award adjusted pursuant to the preceding sentence (or, if such
portion of an award cannot be canceled because (x) in the case of stock options
or other similar awards, you have previously exercised it, the Company may
require you, and you agree, to repay to the Company the amount, net of any
exercise price, that you realized upon exercise or (y) in the case of restricted
share units or other similar awards, shares of Class B Common Stock were
delivered to you in settlement of such award, the Company may require you, and
you agree to return the shares of Class B Common Stock, or if such shares were
sold by you, return any proceeds realized on the sale of such shares).
(h)    Mediation. Prior to the commencement of any legal proceeding relating to
your employment, you and the Company agree to attempt to mediate the dispute
using a professional mediator from JAMS, The Resolution Experts (“JAMS”). Within
a period of 30 days after a written request for mediation by either you or the
Company, the parties agree to convene with the mediator, for at least one
session to attempt to resolve the matter. In no event will mediation delay
commencement of any legal proceeding for more than 30 days absent agreement of
the parties or prevent a bona fide application by either party to a court of
competent jurisdiction for emergency relief. The fees of the mediator and of the
JAMS shall be borne by the Company.
20.    Additional Representations and Acknowledgments.
(a)    No Acceptance of Payments. You represent that you have not accepted or
given nor shall you accept or give, directly or indirectly, any money, services
or other valuable consideration from or to anyone other than the Company or the
Company for the inclusion of any matter as part of any film, television,
internet or other programming produced, distributed and/or developed by the
Company.
(b)    Company Policies. You recognize that the Company is an equal opportunity
employer. You agree that you shall comply with the Company’s employment
practices and policies, as they may be amended from time to time, and with all
applicable federal, state and local laws prohibiting discrimination on any
basis. In addition, you agree that you shall comply with any code of conduct,
ethics or business policies adopted by the Company from time to time and the
Company’s other policies and procedures, as they may be amended from time to
time, and provide the certifications and conflict of interest disclosures
required by such policies.
(c)     No Restriction on Employment. You represent that (i) you have disclosed
to the Company all employment agreements, covenants and restrictions to which
you are or have been a party; and (ii) you reasonably believe you are not
subject to any covenant, agreement or restriction (including, but not limited
to, a covenant of non competition) with or by any third party that would prevent
you from beginning your employment on August 10, 2020 and thereafter performing
your duties and responsibilities for the Company, or would impinge upon,
interfere with, or restrict your ability to perform your duties or
responsibilities for the Company under this Agreement.
21.    Notices. Notices under this Agreement must be given in writing, by
personal delivery, regular mail or receipted email, at the parties’ respective
addresses shown on this Agreement (or any other address designated in writing by
either party), with a copy, in the case of the Company, to the attention of
ViacomCBS’s General Counsel. Any notice given by regular mail shall be deemed to
have been given three (3) days following such mailing.
22.    Binding Effect; Assignment. This Agreement and rights and obligations of
the Company hereunder shall not be assigned by the Company, provided that the
Company may assign this Agreement to any subsidiary or affiliated company of or
any successor in interest to the Company provided that such





--------------------------------------------------------------------------------




Mr. Naveen Chopra
June 30, 2020
Page 17




assignee assumes all of the obligations of the Company hereunder. This Agreement
is for the performance of personal services by you and may not be assigned by
you, except that the rights specified in Section 13 shall pass upon your death
to your designated beneficiary (or, if there is no such beneficiary, your
estate).
23.    GOVERNING LAW AND FORUM. You acknowledge that this agreement has been
executed, in whole or in part, in New York. Accordingly, you agree that this
Agreement and all matters or issues arising out of or relating to your
employment with the Company shall be governed by the laws of the State of New
York applicable to contracts entered into and performed entirely therein. Any
action to enforce or otherwise relating to this Agreement and the rights and
obligations hereunder shall be brought solely in the state or federal courts
located in the City of New York, Borough of Manhattan.
24.    No Implied Contract. Nothing contained in this Agreement shall be
construed to impose any obligation on the Company or you to renew this Agreement
or any portion hereof or on the Company to establish or maintain any benefit,
welfare or compensation plan or program or to prevent the modification or
termination of any benefit, welfare or compensation plan or program or any
action or inaction with respect to any such benefit, welfare or compensation
plan or program. The parties intend to be bound only upon full execution of a
written agreement by both parties and no negotiation, exchange of draft, partial
performance or tender of an agreement (including any extension or renewal of
this Agreement) executed by one party shall be deemed to imply an agreement or
the renewal or extension of any agreement relating to your employment with the
Company. Neither the continuation of employment nor any other conduct shall be
deemed to imply a continuing agreement upon the expiration of the Contract
Period.
25.    Severability. In the event any provision or part of this Agreement is
found to be invalid or unenforceable, only that particular provision or part so
found, and not the entire Agreement, shall be inoperative.
26.    Entire Understanding. This Agreement contains the entire understanding of
the parties hereto relating to the subject matter contained in this Agreement,
and, except as otherwise provided herein, can be modified only by a writing
signed by both parties.
27.    Supersedes Prior Agreements. With respect to the period covered by the
Contract Period, this Agreement supersedes and cancels all prior agreements
relating to your employment with the Company.





--------------------------------------------------------------------------------



Mr. Naveen Chopra
June 30, 2020
Page 18






Please confirm your understanding of the Agreement by signing and returning all
two (2) copies of this Agreement. This document shall constitute a binding
agreement between us only after it also has been executed by the Company and a
fully executed copy has been returned to you. Facsimile signatures, digital
signatures, and signatures delivered and obtained in e-mail PDF format will be
deemed originals for all purposes.
Very truly yours,
 
 
 
VIACOMCBS INC.
 
 
By:
 /s/ Nancy Phillips
 
Nancy Phillips
 
Executive Vice President,
 
Chief People Officer









ACCEPTED AND AGREED:


/s/ Naveen Chopra        
Naveen Chopra
Dated: Jun 30, 2020







--------------------------------------------------------------------------------





Appendix A
[Insert name and home address]


This General Release of all Claims (this “Agreement”) is entered into by [insert
executive’s name] (the “Executive”) and [insert name of employer] (the
“Company”), effective as of __________________.¹ For purposes of this Agreement,
“ViacomCBS” shall mean ViacomCBS Inc. and its subsidiaries.
In consideration of the promises set forth in the letter agreement between the
Executive and the Company, dated [insert date] (the “Employment Agreement”), the
Executive and the Company agree as follows:
1.Return of Property. All Company files, access keys and codes, desk keys, ID
badges, computers, records, manuals, electronic devices, computer programs,
papers, electronically stored information or documents, telephones and credit
cards, and any other property of the Company in the Executive’s possession must
be returned no later than the date of the Executive’s termination from the
Company.
2.    General Release and Waiver of Claims.
(a)    Release. In consideration of the payments and benefits provided to the
Executive under the Employment Agreement and after consultation with counsel,
the Executive and each of the Executive’s respective heirs, executors,
administrators, representatives, agents, insurers, successors and assigns
(collectively, the “Releasors”) hereby irrevocably and unconditionally release
and forever discharge the Company, ViacomCBS and their subsidiaries and
affiliates, predecessors, successors and each of their respective officers,
employees, directors, shareholders and agents (“Releasees”) from any and all
claims, actions, causes of action, rights, judgments, obligations, damages,
demands, accountings or liabilities of whatever kind or character (collectively,
“Claims”), including, without limitation, any Claims under any federal, state,
local or foreign law, that the Releasors may have, or in the future may possess,
arising out of (i) the Executive’s employment relationship with and service as
an employee, officer or director of the Company, or any subsidiaries,
successors, predecessors or affiliated companies and the termination of such
relationship or service, and (ii) any event, condition, circumstance or
obligation that occurred, existed or arose on or prior to the date hereof and
relates to your employment with the Company; provided, however, that the
Executive does not release, discharge or waive any rights to (i) payments and
benefits provided under the Employment Agreement that are contingent upon the
execution by the Executive of this Agreement or otherwise expressly survive
termination thereof and (ii) any indemnification rights the Executive may have
in accordance with the Company’s governance instruments or under any director
and officer liability insurance maintained by the Company with respect to
liabilities arising as a result of the Executive’s service as an officer and
employee of the Company. Executive represents that the Executive does not have,
and has not asserted, any Claims for or allegations concerning sexual or
gender-based harassment with respect to the Executive’s employment with the
Company.
(b)    Specific Release of ADEA Claims. In further consideration of the payments
and benefits provided to the Executive under the Employment Agreement, the
Releasors hereby unconditionally release and forever discharge the Releasees
from any and all Claims that the Releasors may have as of the date the Executive
signs this Agreement arising under the Federal Age Discrimination


¹ This date should coincide with termination of employment and should not be
filled in at the time of the signing of the employment agreement.

--------------------------------------------------------------------------------





in Employment Act of 1967, as amended, including the Older Workers Benefit
Protection Act of 1990 (“OWBPA”), and the applicable rules and regulations
promulgated thereunder (“ADEA”).  By signing this Agreement, the Executive
hereby acknowledges and confirms the following:  (i) the Executive was advised
by the Company in connection with the Executive’s termination to consult with an
attorney of the Executive’s choice prior to signing this Agreement and to have
such attorney explain to the Executive the terms of this Agreement, including,
without limitation, the terms relating to the Executive’s release of claims
arising under ADEA, and the Executive has in fact consulted with an attorney;
(ii) the Executive was given a period of not fewer than 21[45]² days to consider
the terms of this Agreement and to consult with an attorney of the Executive’s
choosing with respect thereto; (iii) the Executive knowingly and voluntarily
accepts the terms of this Agreement; and (iv) the Executive is providing this
release and discharge only in exchange for consideration in addition to anything
of value to which the Executive is already entitled.  The Executive also
understands that the Executive has seven (7) days following the date on which
the Executive signs this Agreement within which to revoke the release contained
in this paragraph 2(b), by providing the Company a written notice of the
Executive’s revocation of the release and waiver contained in this paragraph
2(b); provided, however, that if the Executive exercises the Executive’s right
to revoke the release contained in this paragraph 2(b), the Executive shall not
be entitled to any amounts paid to the Executive under the termination
provisions of the Employment Agreement and the Company may reclaim any such
amounts paid to the Executive and may terminate any benefits and payments that
are subsequently due under the Employment Agreement, except as prohibited by the
ADEA and OWBPA.
(c)    No Assignment. The Executive represents and warrants that the Executive
has not assigned any of the Claims being released under this Agreement. The
Company may assign this Agreement, in whole or in part, to any affiliated
company or subsidiary of, or any successor in interest to, the Company.
3.    Communications with Administrative Agencies. Nothing in this Agreement
precludes or is intended to preclude the Executive from: (i) filing a complaint
and/or charge with any federal, state, or local governmental agency and/or
cooperating with said agency in an investigation, including but not limited to
the Equal Employment Opportunity Commission and the Securities and Exchange
Commission; (ii) responding to a request for information from any governmental
agency, including without limitation, agencies overseeing unemployment insurance
benefits and taxing authorities; or (iii) engaging in activities protected by
state, local or federal law. Should any complaint, action or charge be brought
against a Releasee concerning Executive’s employment with the Company or the
cessation thereof (or any other matter released pursuant to paragraph 2),
Executive has waived, by signing this Agreement (unless such waiver is
prohibited by applicable law), any right to any individual relief, including
monetary damages, in connection with such complaint or charge, regardless of who
brings any such complaint or charge, except that this Agreement does not limit
Executive’s right to receive an award for information provided to any
governmental agency.
4.    Remedies. In the event the Executive initiates or voluntarily participates
in any Proceeding in violation of this Agreement, or if the Executive fails to
abide by any of the terms of this Agreement or the Executive’s post-termination
obligations contained in the Employment Agreement, the Company may, in addition
to any other remedies it may have, reclaim any amounts paid to the Executive
under the termination provisions of the Employment Agreement and terminate any
benefits or payments that are subsequently due under the Employment Agreement,
except as prohibited by the ADEA and OWBPA, without waiving the release granted
herein.  The Executive acknowledges and agrees that the remedy at law available
to the Company for breach of any of the Executive’s post-termination obligations
under the Employment Agreement or the Executive’s obligations under paragraphs 2
and 3 herein would


² 45 days in a RIF scenario

--------------------------------------------------------------------------------





be inadequate and that damages flowing from such a breach may not readily be
susceptible to being measured in monetary terms.  Accordingly, the Executive
acknowledges, consents and agrees that, in addition to any other rights or
remedies that the Company may have at law or in equity or as may otherwise be
set forth in the Employment Agreement, the Company shall be entitled to seek a
temporary restraining order or a preliminary or permanent injunction, or both,
without bond or other security, restraining the Executive from breaching the
Executive’s post-termination obligations under the Employment Agreement or the
Executive’s obligations under paragraphs 2 and 3 herein.  Such injunctive relief
in any court shall be available to the Company, in lieu of, or prior to or
pending determination in, any arbitration proceeding.
The Executive understands that by entering into this Agreement the Executive
shall be limiting the availability of certain remedies that the Executive may
have against the Company and limiting also the Executive’s ability to pursue
certain claims against the Company.
5.    Severability Clause. In the event any provision or part of this Agreement
is found to be invalid or unenforceable, only that particular provision or part
so found, and not the entire Agreement, shall be inoperative.
6.    Nonadmission. Nothing contained in this Agreement shall be deemed or
construed as an admission of wrongdoing or liability on the part of the Company.
7.    GOVERNING LAW AND FORUM. The Executive acknowledges that this Agreement
has been executed, in whole or in part, in New York. Accordingly, the Executive
agrees that this Agreement and all matters or issues arising out of or relating
to the Executive’s employment with the Company shall be governed by the laws of
the State of New York applicable to contracts entered into and performed
entirely therein. Any action to enforce or otherwise relating to this Agreement
and the rights and obligations hereunder shall be brought solely in the state or
federal courts located in the City of New York, Borough of Manhattan.
8.    Notices. Notices under this Agreement must be given in writing, by
personal delivery, regular mail or receipted email, at the parties’ respective
addresses shown on this Agreement (or any other address designated in writing by
either party), with a copy, in the case of the Company, to the attention of the
ViacomCBS General Counsel. Any notice given by regular mail shall be deemed to
have been given three (3) days following such mailing.
THE EXECUTIVE ACKNOWLEDGES THAT THE EXECUTIVE HAS READ THIS AGREEMENT AND THAT
THE EXECUTIVE FULLY KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT
THE EXECUTIVE HEREBY EXECUTES THE SAME AND MAKES THIS AGREEMENT AND THE RELEASE
AND AGREEMENTS PROVIDED FOR HEREIN VOLUNTARILY AND OF THE EXECUTIVE’S OWN FREE
WILL.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
[INSERT NAME OF EMPLOYER] 
 
 
 
By:
 
 
[Insert name of Company representative]
 
Insert title of Company representative]









THE EXECUTIVE
 
 
[Insert name of Executive]
 
 
Dated:
 










